Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 4/28/2022 has been entered. Claims 1-22 are pending. Claims 21-22 have been added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 12, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nozawa (WO 2013/051437) (refer to English Machine Translation) in view of Booij et al. (US 2020/0263854) (hereinafter Booij).
Re claim 1: Nozawa teaches a holographic display apparatus comprising: a light source (40, fig. 5) disposed on a printed circuit board (45, fig. 5); a display panel (11, fig. 5) diffracting (liquid crystal panel, see para 30) light transferred from the light source (40); and an optical system (15, fig. 5) disposed between the light source (40) and the display panel (11), wherein the optical system (15) converts the light incident from the light source (40) into a surface light source (see fig. 5).  
However, Nozawa fails to teach the optical system  includes a collimation lens.
Booij teaches an optical system (20, 21, fig. 1A) that includes a collimation lens (20 includes a collimator, see para [0014]).  
Therefore, in view of Booij, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a collimation lens to the light source under the lens of Nozawa, in order to maximize light transmission from the light source and reduce light leakage thereby improving lighting efficiency.

	Re claim 2: Nozawa teaches the printed circuit board (45, fig. 5) includes at least one surface (upper surface of 45, fig. 5) of black color (adhesive 60 is black, see para 71, 73).  

Re claim 3: Nozawa teaches a condensing lens (50, fig. 5) (condenser lens may be used, see para 115 part (8)) disposed between the light source (40) and the optical system (15), and collecting the light (see fig. 6) transferred from the light source (40).  

Re claim 4: Nozawa teaches the condensing lens (50, fig. 6) includes: a first surface (inner surface of 50A, fig. 6) adjacent to the printed circuit board (45, fig. 6); and a second surface (top surface of 55, fig. 6) farther distant than the first surface (inner surface of 50A) from the printed circuit board (45), wherein the first surface has an area less than an area of the second surface (area of inner surface of 50A is less than total surface area of upper surface of 55, fig. 6).  

Re claim 5: Nozawa teaches the condensing lens (50, fig. 6) includes a lower portion (lower portion of 50A, fig. 6) having a groove (groove of 50A, fig. 6), and the light source (40, fig. 6) is disposed in the groove (see fig. 6).  

Re claim 12: Nozawa teaches the condensing lens (50, fig. 6) has a dome shape (dome shape of 55, fig. 6).  

Re claim 22: Nozawa fails to teach the light source produces spatially coherent light, and the optical system converts the spatially coherent light into the surface light source.
Booij teaches the light source (13, fig. 1) produces spatially coherent light (laser diode, see para [0013]) (note: it is known in the art that laser diodes produce spatially coherent light), and the optical system (20, 21, fig. 1A) converts the spatially coherent light (11, fig. 1B) into the surface light source (see fig. 1A).
Therefore, in view of Booij, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the light source of Nozawa to include the light source and lens of Booij where the light source produces spatially coherent light, and the optical system converts the spatially coherent light into the surface light source, in order to provide a higher brightness light output provided by laser diodes.

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nozawa (WO 2013/051437) in view of Booij et al. (US 2020/0263854) as applied to claim 1 above, and further in view of Feng (US 2018/0347786).
Re claim 6: Nozawa in view of Booij fails to teach a first mask disposed between the light source and the condensing lens.  
Feng teaches a first mask (507, fig. 5) disposed been the light source (504, fig. 5) and the lens (502, fig. 5).
Therefore, in view of Feng, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a first mask disposed between the light source and the condensing lens of Nozawa, in order to help eliminate bright spots around where the LED is disposed.

Re claim 9: Nozawa in view of Booij fails to teach the first mask includes an opening through which the light from the light source passes.  
Feng teaches the first mask (507, fig. 5) includes an opening (opening of 507, fig. 6) through which the light from the light source (504) passes (see fig. 5).
Therefore, in view of Feng, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a first mask where the first mask includes an opening through which the light from the light source passes, in order to help eliminate bright spots around where the LED is disposed.

Claims 13-16, 18-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nozawa (WO 2013/051437) in view of Feng (US 2018/0347786).
Re claim 13: Nozawa teaches a holographic display apparatus comprising: a light source (40, fig. 5) disposed on a printed circuit board (45, fig. 5); a first lens (15a, fig. 5) transmitting light emitted from the light source (40) in a direction (upward direction, fig. 6) substantially parallel (light from 40 passes up through 15a, fig. 5) with a direction (vertical direction LA, fig. 6) from the light source (40) to the first lens (50); a waveguide (bottom sheet 15b, fig. 5) converting light transferred from the first lens (15a) into a surface light source (see fig. 5); a second lens (top sheet 15b, fig. 5) collecting light transferred from the waveguide (bottom sheet 15b); and a display panel (11, fig. 5) diffracting light (liquid crystal panel, see para 30) passing through the second lens (top sheet 15b), wherein the light passing through the second lens (top sheet 15b) transmits through a surface of the display panel (bottom surface of 11, fig. 5), and an image (image formed by 11, fig. 2) is displayed on another surface of the display panel (top surface of 11, fig. 5), the surface (bottom surface of 11) and the another surface of the display panel (top surface of 11) being opposite each other.
However, Nozawa fails to teach a first mask disposed between the light source and the first lens, the first mask including at least one surface of black color.
Feng teaches a first mask (507, fig. 5) disposed between the light source (504, fig. 5) and the first lens (502, fig. 5), the first mask (507) including at least one surface of black color (black coating, see para [0029]).
Therefore, in view of Feng, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a first mask disposed between the light source and the first lens of Nozawa where the first mask including at least one surface of black color, in order to help eliminate bright spots around where the LED is disposed and eliminate the hot spot effect [Feng, 0031].

Re claim 14: Nozawa teaches a condensing lens (50, fig. 5) (condenser lens may be used, see para 115 part (8)).
However, Nozawa fails to teach the condensing lens disposed between the first mask and the light source.  
Feng teaches a lens (502, fig. 5) disposed between the first mask (507, fig. 5) and the light source (504, fig. 5).
Therefore, in view of Feng, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a first mask where the condensing lens of Nozawa is disposed between the first mask and the light source, in order to help eliminate bright spots around where the LED is disposed and eliminate the hot spot effect [Feng, 0031].

Re claim 15: Nozawa teaches the condensing lens (50, fig. 6) includes a lower portion (lower portion of 50A, fig. 6) having a groove (groove of 50A, fig. 6); and the light source (40, fig. 6) is disposed in the groove (see fig. 6), the light emitted from the light source (40)  is refracted (see fig. 6) through the groove (groove of 50A).  

Re claim 16: Nozawa teaches a condensing lens (50, fig. 5) disposed between the first lens (15a) and the first mask.

Re claim 18: Nozawa teaches the light source (40, fig. 5) includes a light-emitting diode (light emitting diode, see para 96).

Re claim 19: Nozawa teaches the display panel (11, fig. 5) includes a liquid crystal display panel (liquid crystal panel, see para 30).

Re claim 21: Nozawa fails to teach the first mask has an opening that is completely above the light source.  
Feng teaches a first mask (507, fig. 5) has an opening (inner opening of 507, see figs. 5 and 6) that is completely above the light source (507 is on plane of X which is completely above the light source 504, fig. 5).
Therefore, in view of Feng, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a first mask which has an opening that is completely above the light source of Nozawa , in order to help eliminate bright spots around where the LED is disposed and eliminate the hot spot effect [Feng, 0031].

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nozawa (WO 2013/051437) in view of Feng (US 2018/0347786) as applied to claim 1 above, and further in view of Booij et al. (US 2020/0263854).
Re claim 20: Nozawa fails to teach the first lens includes a collimation lens.  
Booij teaches a first lens (20, 21, fig. 1A) includes a collimation lens (20 includes a collimator, see para [0014]).  
Therefore, in view of Booij, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a collimation lens to the light source under the lens of Nozawa, in order to maximize light transmission from the light source and reduce light leakage thereby improving lighting efficiency.

Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, regarding applicant's argument with respect to claim 13 that " Nozawa fails to disclose or suggest the above-emphasized limitation of "a waveguide converting light transferred from the first lens into a surface light source." While the Office Action (page 6) attributes this limitation to optical sheet 15b of Nozawa, as is mentioned above Nozawa's optical sheet 15b is limited to being one or more of: (A) a diffusion sheet having a function of diffusing light transmitted through the diffusion plate 15a; (B) a lens sheet having a function of condensing light transmitted through the diffusion plate 15a; and (C) a reflection type polarization sheet”, the examiner notes that the term "waveguide" can be interpreted as a material or structure which is capable of guiding any type wave i.e. sound or light wave. In this case, the bottom sheet 15b of Nozawa can be a diffusion sheet which can act as a waveguide since the sheet guides light from one side to the other as diffuse light.
Regarding applicant's argument with respect to claim 13 that " In addition, Applicant asserts that one of ordinary skill in the art would have no reason to incorporate Feng's annular coating portion 50 into Nozawa "in order to help eliminate bright spots where the LED is disposed." Specifically, Applicant assets that the function of Feng's annular coating portion 50 is already provided by adhesive 60, which is shown below in FIG. 6 and described in paragraph [71] of Nozawa", the examiner notes that the adhesive of Nozawa is used as a light absorber. Feng teaches a mask 507 on the lens 502 which is disposed between the light source and the first lens. By adding the reflective mask of Feng onto the lens, brightness at certain spots can be reduced by reflecting or absorbing additional light at a desired spot thereby helping eliminate bright spots around where the LED is disposed.
Regarding applicant's argument with respect to claim 20 that " Applicant respectfully asserts that there can be no reason to incorporate Brigham's prism film 40 into the Nozawa device "to adjust light distribution" as that is the function of existing to the array of diffusion lens 50 that already exist in Nozawa. Furthermore, the bi-directional light transmitted from Brigham's prism film 40, which is used to provide an illusion of depth to a viewer, would be defeated by diffusion plate 15a of Nozawa", the examiner notes that the addition of the first lens of Brigham can be added above the diffusion plate to help aid in providing proper viewing angles such that a viewer perceives depth in the display image [Brigham, Col. 5 lines 40-45]. Furthermore, the examiner notes that the applicant does not provide why the combination cannot be made.

Allowable Subject Matter
Claims 7-8, 10-11 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art taken as a whole does not show nor suggest the condensing lens includes a lower portion having a guide protrusion, the first mask includes a surface having a guide recess, and the condensing lens and the first mask are aligned by inserting the guide protrusion into the guide recess with respect to claim 7; a second mask disposed between the condensing lens and the optical system, wherein the second mask includes at least one surface of black color with respect to claim 10; a second mask disposed between the condensing lens and the light source, the second mask including at least one surface of black color with respect to claim 17; as specifically called for in the claimed combinations
Claims 8 and 11 are allowable since they are dependent upon claims 7 and 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Johnson et al. (US 10,649,275) and Li (WO 2019/029086) disclose a similar display apparatus.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875